Benham, Judge,
concurring specially.
In Division 3, the majority affirms the grant of summary judgment to appellee on the allegations of abusive litigation and stubborn litigiousness on the ground that summary judgment in favor of appellee was appropriate on Count I of appellants’ complaint. However, “a favorable disposition is not always necessary in order to pursue a Yost [v. Torok, 256 Ga. 92 (344 SE2d 414) (1986)] claim [for abusive litigation].” Efstathiou v. Saunders, 189 Ga. App. 470 (3) (376 SE2d 413) (1988). I concur in the affirmance of summary judgment to appellee on the abusive litigation allegation because the allegation is based upon actions of appellee prior to the commencement of the civil proceeding and therefore is not viable under Yost. See Division 14.1 concur in the judgment only in the affirmance of summary judgment to appellee on the allegation of stubborn litigiousness.
*864Decided May 31, 1989
Rehearing denied June 9, 1989
Smith & Harrington, Will Ed Smith, for appellants.
W. Dennis Mullís, for appellee.